State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 5, 2015                   D-13-15
___________________________________

In the Matter of LOUIS
   MACCHIAVERNA, a Suspended                MEMORANDUM AND ORDER
   Attorney.                                      ON MOTION


(Attorney Registration No. 2922870)
___________________________________


Calendar Date:   January 5, 2015

Before:   Lahtinen, J.P., Garry, Rose, Devine and Clark, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Anna E. Remet of counsel), for Committee on Professional
Standards.

                             __________


Per Curiam.

      Louis Macchiaverna was admitted to practice by this Court
in 1998 and was also admitted to practice in New Jersey that same
year, where he maintained an office for the practice of law. He
was suspended by this Court, effective March 3, 2014, due to his
failure to comply with the attorney registration requirements
(see Matter of Attorneys in Violation of Judiciary Law § 468–a,
113 AD3d 1020, 1042 [2014]).

      By two orders entered July 17, 2014, the Supreme Court of
New Jersey imposed upon Macchiaverna consecutive one-year and
two-year periods of suspension based upon Macchiaverna engaging
in conduct prejudicial to the administration of justice by
practicing law during separate periods of temporary suspension.

      As a result of the discipline imposed in New Jersey, the
Committee on Professional Standards moves for an order imposing
                              -2-                D-13-15

discipline pursuant to this Court's rules (see Rules of the App
Div, 3d Dept [22 NYCRR] § 806.19). Macchiaverna has not replied
to the motion or otherwise raised any available defenses (see
Rules of the App Div, 3d Dept [22 NYCRR] § 806.19 [d]), and we,
therefore, grant the Committee's motion.

      In determining the appropriate discipline, we note the
presence of several aggravating factors, including Macchiaverna's
previous September 2011 censure by this Court (Matter of
Macchiaverna, 87 AD3d 1176 [2011]), his default herein and his
failure to pay applicable registration payments in this state
since 2006. Having considered the nature of Macchiaverna's
misconduct and the consequent discipline imposed in New Jersey,
we conclude that Macchiaverna should be suspended from the
practice of law in this state for a period of three years (see
e.g. Matter of Doyle, 121 AD3d 1401, 1402 [2014]; Matter of Gold,
64 AD3d 990, 992 [2009]).

     Lahtinen, J.P., Garry, Rose, Devine and Clark, JJ., concur.



      ORDERED that the motion of the Committee on Professional
Standards is granted; and it is further

      ORDERED that Louis Macchiaverna is suspended from the
practice of law for a period of three years, effective
immediately, and until further order of this Court; and it is
further

      ORDERED that, for the period of suspension, Louis
Macchiaverna is commanded to desist and refrain from the practice
of law in any form, either as principal or as agent, clerk or
employee of another; and Macchiaverna is hereby forbidden to
appear as an attorney or counselor-at-law before any court,
judge, justice, board, commission or other public authority, or
to give to another an opinion as to the law or its application,
or any advice in relation thereto; and it is further
                              -3-                  D-13-15

      ORDERED that Louis Macchiaverna shall comply with the
provisions of this Court's rules regulating the conduct of
suspended attorneys (see Rules of the App Div, 3d Dept [22 NYCRR]
§ 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court